Citation Nr: 1302676	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  12-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cerebrovascular accident (claimed as stroke).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1948 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for cerebrovascular accident (claimed as stroke).  Specifically, the Veteran contends that a stroke he suffered in 1996 was related to shrapnel wounds to the head that he incurred during service in Korea.  The Board notes that the Veteran already is separately service-connected for multiple scars associated with the above mentioned shrapnel wounds, including scars to the forehead and right eyebrow.  After a complete review of the record, the Board finds that the claim must be remanded.

The Board notes that the Veteran was afforded a VA examination in October 2010 for his claim.  The examiner discussed the Veteran's shrapnel wounds, including to the nose and frontal portion of the scalp, as a result of a grenade explosion in 1951.  The Veteran did not recall any residuals after the wounds healed and specifically denied a history of headaches, dizziness, or memory problems prior to 1996.  In 1996, the Veteran suffered a stroke, with residual visual field loss, memory difficulty, and right hemi-body sensory impairment.  The examiner diagnosed status post left cerebrovascular accident with residual right homonomous hemianopsia, mild weakness, subjective right sensory impairment, cognitive impairment and imbalance.  As to etiology, the examiner concluded that the condition was not related to the in-service shrapnel injury.  The examiner, however, provided no rationale for the expressed conclusion.  In addition, the Board notes that in support of his claim the Veteran has submitted a February 2011 article from National Geographic that suggested that even small hits to the head may lead to brain deterioration over time.

The Board finds that a supplemental opinion is necessary in order for the October 2010 VA examiner or other qualified medical profession to consider the February 2011 National Geographic article and other treatise evidence provided by the Veteran and provide an opinion, including rationale, as to whether the Veteran's 1996 stroke was related to his 1951 shrapnel injury or other incident of service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the examiner who conducted the October 2010 VA examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that any current residuals of the Veteran's 1996 cerebrovascular accident is related to any incident of the Veteran's military service, to include the above-referenced 1951 shrapnel injury.  In that regard, the examiner/reviewer is requested to consider, and address as necessary, the general treatise evidence provided by the Veteran, to include the February 2011 National Geographic article discussing the long-term impact of head injuries.  

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner/reviewer must provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



